Exhibit 10.1

Addendum to Employment Letter


Dated: Effective February 16, 2016


Reference is made to that certain letter agreement (the “Letter Agreement”),
dated April 1, 2015, concerning the employment and compensation of Phillippe
Lord, the Company’s Executive Vice President and Chief Operating Officer
(“Employee”). Employee and the Company have agreed to modify certain
compensation and bonus provisions as set forth in this Addendum. Except as
specifically expressed in this Addendum, the Letter Agreement shall remain in
full force and effect. To the extent there is any contradiction or inconsistency
between the terms of this Addendum and the terms of the Letter Agreement, the
terms and intended effect of this Addendum shall control.
Commencing with the 2016 fiscal year, Employee will receive a base salary of
$550,000, an annual cash incentive bonus with target bonus of $1,000,000 (with a
maximum bonus of up to $1,650,000), and an annual equity award grant with an
aggregate award value equal to 200% of his base salary, with 50% of the award
value to be comprised of service-based restricted stock units and 50% of the
award value to be comprised of three-year performance shares. The performance
share award value will be targeted at 100% of base salary and such shares will
vest based upon the achievement of established performance targets with a payout
range between 0% and 150% of target.


MERITAGE HOMES CORPORATION
 
 
/s/
Steven J. Hilton
By:
Steven J. Hilton
 
Chief Executive Officer





EMPLOYEE
 
 
/s/
Phillippe Lord




